


110 HRES 1075 IH: Condemning the Chinese Government’s

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1075
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. Smith of New
			 Jersey (for himself, Mr. Bishop of
			 Georgia, Mr. Wolf,
			 Mr. Blumenauer,
			 Mr. Pitts,
			 Mr. Chabot,
			 Mr. McGovern,
			 Ms. Moore of Wisconsin,
			 Mr. Rohrabacher, and
			 Mr. Walsh of New York) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the Chinese Government’s
		  unwarranted violence against Tibetan protesters, the Chinese Government’s use
		  of Internet censorship and surveillance to control news of the protests, and
		  urging compliance with Chinese criminal law and to provide information and
		  access to all persons detained.
	
	
		Whereas the Tibetan people have maintained throughout
			 their long history a national identity distinct from that of the Chinese
			 people;
		Whereas, in 1950, the Government of the People’s Republic
			 of China (PRC) invaded Tibet, and, in 1951, incorporated Tibet into the PRC
			 against the will of the Tibetan people;
		Whereas on March 10, 1959, after an unsuccessful popular
			 uprising against the rule of the Chinese Government, the Dalai Lama, the
			 spiritual leader of Tibetan Buddhism, went into exile in India, where he has
			 since maintained a Government-in-Exile;
		Whereas since Tibet’s incorporation into China, the
			 Chinese Government has subjected the Tibetan people to undemocratic rule and
			 myriad human rights violations, similar to, but in some cases more severe than,
			 those to which the Chinese people and other peoples who live in the PRC have
			 been subjected;
		Whereas the 2007 Country Report on Human Rights Practices
			 of the United States Department of State summarized the situation in Tibet as
			 follows: The government’s human rights record in Tibetan areas of China
			 remained poor, and the level of repression of religious freedom increased.
			 Authorities continued to commit serious human rights abuses, including torture,
			 arbitrary arrest and detention, and house arrest and surveillance of
			 dissidents. The government restricted freedom of speech, academic freedom, and
			 freedom of movement. The government adopted new regulations and other measures
			 to control the practice of Tibetan Buddhism, including measures that require
			 government approval to name all reincarnated lamas. The preservation and
			 development of the unique religious, cultural, and linguistic heritage of
			 Tibetan areas and the protection of the Tibetan people’s other fundamental
			 human rights continued to be of concern.;
		Whereas the 2007 Annual Report of the
			 Congressional-Executive Commission on China found that the Chinese Government
			 has enforced on Tibetan Buddhists an increased level of repression of
			 the freedom of religion and that the government is establishing
			 greater control over the Tibetan rural population by implementing programs that
			 will bring to an end the traditional lifestyle of the Tibetan nomadic
			 herder;
		Whereas the Chinese Government humiliates the religious
			 feeling of Tibetan Buddhists by requiring Buddhist monks and Tibetan officials
			 to write denunciations of the Dalai Lama;
		Whereas, in 2005, Zhang Qingli, Secretary of the Communist
			 Party of the Tibet Autonomous Region, revealed the Chinese Government’s
			 attitude toward Tibet when he stated, The Communist Party is like the
			 parent to the Tibetan people, and it is always considerate about what the
			 children need, and, The Central Party Committee is the real
			 Buddha for Tibetans;
		Whereas the Chinese Government is altering the ethnic and
			 cultural character of Tibet by using direct and indirect incentives to
			 encourage overwhelming numbers of non-Tibetans to move to Tibet and a
			 settlement program that disrupts the lives of nomadic Tibetans by requiring
			 them to settle in fixed communities;
		Whereas, as a result of these actions of the Chinese
			 Government, since March 10, 2008, many Tibetans have been peacefully and
			 publicly protesting, so that between March 10 and April 1, 2008, there have
			 been reports of over forty Tibetan protests across a wide geographic region,
			 including the Tibetan Autonomous Region and Tibetan areas of the neighboring
			 provinces of Qinghai, Gansu, and Sichuan;
		Whereas the peaceful protests have often been marches led
			 by Tibetan Buddhist monks or candlelight vigils, and protesters have called for
			 independence and expressed their support for the Dalai Lama, including his
			 return to Tibet;
		Whereas some Tibetans have also rioted and behaved
			 aggressively and violently, destroying property and assaulting, beating, and
			 sometimes killing non-Tibetans;
		Whereas Chinese authorities have responded to these
			 protests and riots with unwarranted aggression and violence, so that by April
			 1, 2008, authorities have shot and killed over 140 Tibetans, detained several
			 thousand, and put thousands of Buddhist monks under effective house
			 arrest;
		Whereas the Chinese Government has censored news of these
			 protests in China, blocked Web sites to prevent uncensored news from reaching
			 the Chinese people, including the Web sites of CNN, BBC, Google News, Yahoo!,
			 and YouTube, and some foreign journalists in China have reported that their
			 e-mail service has been interrupted;
		Whereas the Chinese Government has used its
			 state-controlled media to present a distorted version of these protests in
			 order to raise Chinese national feeling against the Tibetans, tightly focusing
			 its coverage on acts of violence committed by some Tibetans, but not mentioning
			 Tibetan grievances or that authorities have shot and killed many Tibetans;
			 and
		Whereas China’s Internet Surveillance Bureau has warned
			 Tibetans about sharing factual news about the protests, We inform
			 Internet users that it is forbidden to post news about Tibetan events . . .
			 From today, the Internet Surveillance Bureau will carry out filtering and
			 censorship . . . anyone infringing this ban will have their I.P. address sent
			 to the police who will take the necessary steps: Now, therefore, be
			 it
		
	
		That—
			(1)the House of
			 Representatives—
				(A)condemns the
			 Chinese Government’s dispersion and detention of peaceful Tibetan
			 protesters;
				(B)condemns the Chinese
			 Government’s policy of using the Internet and news media as a tool of
			 censorship, surveillance, and state control of society;
				(C)rejects as
			 unfounded the Chinese Government’s charge that the Dalai Lama has organized the
			 protests;
				(D)expresses its
			 admiration for the spiritual leadership provided by the Dalai Lama;
				(E)expresses its
			 admiration for the bravery of peaceful Tibetan protesters who have risked
			 harassment, punishment, physical harm, and imprisonment to draw attention to
			 the egregious injustices the Chinese Government has visited upon the Tibetan
			 people; and
				(F)expresses its
			 solidarity with the Tibetan people; and
				(2)it is the sense of the House of
			 Representatives that the United States should—
				(A)call upon the
			 Chinese Government to permit peaceful protest;
				(B)call upon the
			 Chinese Government to carefully distinguish between peaceful protesters, who
			 should not be punished, and rioters, who should be properly restrained and
			 whose cases should be adjudicated in accord with legal processes that respect
			 international human rights agreements and international norms of legal
			 process;
				(C)continue to call
			 upon the Chinese Government to cease blocking Internet Web sites, cease
			 interfering with journalists’ e-mail services, permit fair coverage by the news
			 media of events in Tibet, and dismantle the Internet Surveillance
			 Bureau;
				(D)call upon the
			 Chinese Government to comply with Chinese criminal law and the laws of legal
			 procedure, and to provide details about each Tibetan detained or charged with a
			 crime, including each person’s name, the charges (if any) against each person,
			 and to allow access by diplomats and international observers to the trials of
			 Tibetans charged with protest-related crimes;
				(E)call upon the
			 Chinese Government to engage in serious and substantive dialogue with the Dalai
			 Lama and his representatives over the future of Tibet; and
				(F)call upon the
			 Chinese Government to abide by the international human rights agreements which
			 it has signed.
				
